DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of claim 1 in the reply filed on January 10, 2022 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to because Figures 2-4 and 6 are missing some of the recirculation lines 24, 30, 52, 62 and controller lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ Prior Art Admission (Figure 1) in view of Busse et al. (7,451,808).
	APA discloses a vehicular heat management system, comprising:
	a refrigerant circulation line 24 configured to generate hot energy or cold energy depending on a flow direction of a refrigerant; and 
	a heater core side coolant circulation line 30 configured to transfer refrigerant heat generated in the refrigerant circulation line 24 to a heater core 22 to heat a passenger; 
	but does not disclose a battery side coolant circulation line configured to receive coolant heat of the heater core side coolant circulation line 30 via a coolant and then circulate the coolant through a battery 40 to preheat the battery 40.
	Busse et al. (Figure 5) discloses a vehicular heat management system (abstract), comprising:
	a refrigerant circulation line (including evaporator 5, compressor 16, condenser 17 and expansion valve 6) configured to generate cold energy;

	a battery side coolant circulation line 34 configured to receive coolant heat of the heater core side coolant circulation line via a coolant (at heat exchanger 2) and then circulate the coolant through a battery 3 to preheat the battery 3 for the purpose of improving temperature control of the battery 3.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in APA a battery side coolant circulation line configured to receive coolant heat of the heater core side coolant circulation line via a coolant for the purpose of improving temperature control of the battery as recognized by Busse et al..
Regarding claim 2, Figure 5 of Busse et al. discloses the battery side coolant circulation line 34 includes a second heat exchanger 2 configured to receive the coolant heat of the heater core side coolant circulation line, and a water pump 23 configured to circulate the coolant between the second heat exchanger 2 and the battery 3 and introduce the coolant in the second heat exchanger 2, which has received the coolant heat of the heater core side coolant circulation line, toward the battery 3.

	Claim(s) 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior Art Admission (Figure 1) in view of Busse et al. (7,451,808) as applied to claim(s) 1-2 above, and further in view of  Zhou (7,789,176).
The combined teachings of APA and Busse et al. lacks a controller configured to variably control a rotational speed of the water pump 23 of the battery side coolant circulation line 34 as 
	Zhou discloses a vehicular heat management system (title), comprising:
	a refrigerant circulation line (system 103) configured to generate cold energy;
	a heater core side coolant circulation line 151 configured to transfer heat to a heater core 153 to heat a passenger compartment; 
	a battery side coolant circulation line 139 includes a water pump 141 configured to circulate the coolant toward a battery 177; and 
	inherently, a controller configured to variably control a rotational speed of the water pump 141 (column 3, line 50 to column 4, line 3) of the battery side coolant circulation line 139 depending on a temperature of the coolant of the battery side coolant circulation line 139 for the purpose of achieving cooling requirements.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of APA and Busse et al. a controller configured to variably control a rotational speed of the water pump of the battery side coolant circulation line depending on a temperature of the coolant for the purpose of achieving cooling requirements as recognized by Zhou.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art to configure the controller to turn off the water pump 141 of the battery side coolant circulation line 139 when the temperature of the coolant of the battery side coolant circulation line 139 exceeds a predetermined reference coolant temperature for the purpose of protecting the battery 177 against overheating.

	Regarding claim 6, as applied to claim 3 above, Zhou teaches the controller is configured to variably control the rotational speed of the water pump 141 of the battery side coolant circulation line 139 depending on a temperature of the battery 177.
Regarding claim 7, similar to claim 4 above, it would have been obvious to one of ordinary skill in the art to configure the controller to turn off the water pump 141 of the battery side coolant circulation line 139 when the temperature of the battery 177 exceeds a predetermined reference battery temperature for the purpose of protecting the battery 177 against overheating.
Regarding claim 8, similar to claim 5 above, it would have been obvious to one of ordinary skill in the art to configure the controller to turn on the water pump 141 of the battery side coolant circulation line 139 when the temperature of the battery 177 is lowered to the predetermined reference battery temperature or less for the purpose of protecting the battery 177 against overcooling.
	Regarding claim 9, as applied to claim 6 above, it would have been obvious to one of ordinary skill in the art to configure the controller to variably control the rotational speed of the water pump 141 of the battery side coolant circulation line 139 in proportion to the temperature of the coolant of the battery side coolant circulation line 139 for the purpose of optimally controlling the temperature demand.

	Regarding claim 11, APA discloses the heater core side coolant circulation line 30 includes a first heat exchanger 32 configured to receive the refrigerant heat of the refrigerant circulation line 24 and a water pump 36 configured to circulate the coolant between the first heat exchanger 32 and the heater core 22 and introduce the coolant of the first heat exchanger 32, which has received the refrigerant heat of the refrigerant circulation line 24, toward the heater core 22.  Further, it would have been obvious to one of ordinary skill in the art to configure the controller (as taught by Zhou) to variably control a rotational speed of a water pump 36 of the heater core side coolant circulation line 30 depending on a temperature of the coolant of the battery side coolant circulation line 34 (as taught by Busse et al.) for the purpose of achieving the  temperature requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763